Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 11/08/2019. 
Claims 1-16 are pending.
Claim Objections
1.	Claims 1 and 15 are objected to because of the following informalities:  The acronym “SI” is recited in the first step of the claims without definition and then recited with definition in the subsequent step. The acronym should be defined in the first step.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1-4, 7-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo, et al. (US 2006/0084443 A1), hereinafter (“Yeo”), in view of TANG; Hai (US 2019/0274091 A1), herein after (“TANG”)

Claim 1
Yeo discloses a method for performing, by a user equipment (UE), a cell reselection in a wireless communication system (fig.3, mobile station 10 comprising cell reselection block 14), the method comprising: 
camping on a cell of a base station (par. 0017, the step of the reselecting the one cell may include: camping by the mobile station on the one cell using a further camp-on signal provided by the mobile station to the one cell; also see fig.4 and par. 0087, in a first step 40, the mobile station 10 camps on a cell, e.g., on the cell A (the cell 20-1-A of the sub-network 20-1) which is facilitated by the camp-on signal 30-2 and explained above, etc.);
., i.e. the MS may have requested system information (SI) and received the SI from the cell);
if the initiated system information (SI) request procedure is failed, performing the cell reselection by applying a failure offset to the cell (pars. 0060-0064, the MS stores this information, e.g., by marking the failure cause in its internal data storage or SIM (subscriber identity module). Whatever the method of storage, the MS must be able to link this information to the particular cell on which the reselection failure happened. The MS can then use this information in the following ways during subsequent cell reselection evaluations: [0061] 1) Temporarily blocking the cell from reselection; [0062] 2) Adding a temporary offset for that cell to make it more difficult to reselect to this cell; [0063] 3) Temporarily stopping to monitor the cell for reselection; and [0064] 4) Adding a time limit when the MS may return to the cell for reselecting).
Yeo does not expressly teach the system information is requested by the UE from the cell and/or received from the cell based on said request.
However, TANG discloses information transmission method comprising: a network equipment sends scheduling information of system information; and the network equipment sends the system information according to the scheduling information (abstract). TANG further discloses the terminal device requiring the system information does not know a system information type supported by the network device, and thus the first indication information is required to be sent to indicate the type supported by the network device before the network device sends the scheduling information for the system information, a unicast, multicast or broadcast manner being adopted for sending, etc., the network device is required to notify the terminal device of the manner for the system information. For example, all the system information is sent in a scheduling manner and namely is sent in a scheduling information manner, etc. (pars. 0009-0011). TANG further discloses in the embodiments of the application, a network device may be a device configured to communicate with the terminal device. The network device may be a Base Transceiver Station (BTS) in the GSM or the CDMA, may also be a NodeB (NB) in the WCDMA system, may also be an Evolutional Node B (eNB or eNode B) in the LTE system, etc. (par. 0074).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to configure the base station and the mobile station of Yeo to provide and receive the system information, or parts thereof, based on schedule notified to mobile station upon request or on-demand, as taught by TANG, so as to save signaling overheads and increase the utilization rate of resources (see TABG, abstract).

Claim 2
Yeo as modified further teaches [T]he method of claim 1, wherein the cell reselection is performed based on a cell ranking criterion to which the failure offset applies (Yeo, par. 0016 and 0024, the step of the choosing of the one cell from the list or optionally from the modified list may be based on ranking the cells according to the predetermined criterion; also see Yeo, fig.4 and par. 0049, in addition to using the specified ranking 

Claim 3
Yeo as modified further teaches [T]he method of claim 2, wherein the cell ranking criterion to which the failure offset applies is smaller than a cell ranking criterion to which the failure offset is not applied (Yeo, par. 0062, Adding a temporary offset for that cell to make it more difficult to reselect to this cell;  Yeo, par. 0049, in addition to using the specified ranking quantity used to define the best cell when there is more than one neighbor cell fulfilling the reselection criteria, the MS also considers if it had encountered problems in the past in trying to reselect that cell. This means treating neighbor cells to which the MS had failed reselection before with a lower priority in subsequent cell reselection evaluations, etc., i.e. the ranking of the cell will be lower due to applying said offset).

Claim 4
Yeo as modified further teaches [The method of claim 2, wherein the failure offset is applied to the cell ranking criterion for a serving cell, and wherein the failure offset is not applied to the cell ranking criterion for a neighboring cell. (Yeo, par. 0049, in addition to using the specified ranking quantity used to define the best cell when there is more 

Claim 7 
Yeo as modified further teaches [T]he method of claim 2, wherein the failure offset is applied to the cell ranking criterion for a certain duration in the cell reselection. (Yeo, par. 0062, Adding a temporary offset for that cell to make it more difficult to reselect to this cell; Yeo, par. 0072, priority as a reselection candidate can be restored, according to the present invention, to normal after a certain event, e.g., after a certain time or after performing a certain action).

Claim 8
Yeo as modified further teaches [T]he method of claim 7, wherein the certain duration is fixed value. (Yeo, par. 0072, after a certain time or after performing a certain action. These events can be: [0073] 1) Timer controlled (this includes the time span from 0 to infinity)).

Claim 9
Yeo as modified further teaches [T]he method of claim 7, wherein the certain duration is configured by the base station. (Yeo, pars. 0065-0067, the information about how the MS shall handle such cells can be, for example: [0066] 1) Stating the behavior Informing the behavior in the system information sent by the network to the MS).

Claim 12
Yeo as modified further teaches [T]he method of claim 1, wherein the failure offset is applied to the cell if a requested system information message or a requested system information block in the initiated SI request procedure is not received for the cell. (pars. 0052-0059, problems in reading the necessary (Packet) System Information ((P)SI) or System Information Blocks (SIB); etc.; Yeo, par. 0085, The network 38 usually contains a network provider (or a network operator) 26, which provides the cell list signal 30-1, described above, in response to a cell-list request signal 33, provided to the block 26 by the cell 20-1-A (cell A) or alternatively this cell-list information can be broadcasted by the network 38; also see TANG, par. 0009, the terminal device requiring the system information does not know a system information type supported by the network device, and thus the first indication information is required to be sent to indicate the type supported by the network device before the network device sends the scheduling information for the system information, a unicast, multicast or broadcast manner being adopted for sending).

Claim 13
Yeo as modified further teaches [T]he method of claim 1, further comprising: receiving, from the base station, broadcast system information for the cell including whether transmission of on-demand system information is scheduled or not. (TANG, 

Claim 14
Yeo further teaches [T]he method of claim 1, wherein the failure offset is included in the broadcast system information. (Yeo, pars. 0065-0067, the information about how the MS shall handle such cells can be, for example: [0066] 1) Stating the behavior directly in the specification part used for a cell reselection evaluation; and/or [0067] 2) Informing the behavior in the system information sent by the network to the MS).

Claim 16
Yeo as modified further discloses [T]he method of claim 1, wherein the UE communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the UE. (Yeo, abstract and fig.3, cell reselection by a mobile station (MS)).

Claim 15
The claim represents the apparatus, e.g. user equipment, recited in and performing the method of claim 1. The claim is therefore rejected using the same grounds and .

3.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo and TANG in view of Choi, et al.  (US 9,008,659 B1), hereinafter (Choi”), and further in view of HUAWEI, et al., ("CHIBA issue", 3GPP TSG RAN WG2 Meeting #85bis, R2-141551, April 2014), hereinafter (“Huawei”).
	Huawei is provided in the IDS filed 04/07/2020.

Claim 5
Yeo in view of TANG appears to implicitly teach [T]he method of claim 2, wherein the cell ranking criterion for the cell (Rs) is defined by: 
RS= Qmeas,s + Qhyst - Qoffsettemp - Qoffsetfailure,
where the Qmeas,s is reference signal received power (RSRP) measurement quantity for the cell, and the Qhyst is a hysteresis value, and the Qoffsetfailure is an offset value applied to the cell when the initiated ST request procedure is failed, and the Qoffsettemp is a temporary offset value. (Yeo, par. 0062, Adding a temporary offset for that cell to make it more difficult to reselect to this cell; Yeo, par. 0090, using the defining a ranking quantity, e.g., having the greatest received signal code power (RSCP) for the best cell, as specified in "3rd Generation Partnership Project; Technical Specification Group GSM/EDGE Radio Access Network; Radio subsystem link control", 3GPP TS 45.008, section 6.6.5). That is, an offset value is added to the known standard cell selection criteria or equation to make it more difficult to reselect the cell.
 The feature is further obvious in view of the teachings of Choi and Huawei. In particular, Choi discloses similar cell reselection equations (see col.9, ln. 45 to col.10, ln.3, The parameter Rn indicates a received power level of a signal from the neighbor cell n, as measured by the UE performing the method 160. More specifically, Rn is equal to Qmeas,n -Qoffset, where Qmeas,n is an RSRP of the neighbor cell n as measured by the UE. Qoffset is equal to Qoffset_cell+Qoffset_freq, where Qoffset_ cell is an offset specific to the neighbor cell n and Qoffset_freq is an offset specific to a signal frequency utilized by the neighbor cell n. As the cell-specific parameter Qoffset_cell is increased, it becomes more difficult for a UE performing the method 160 to reselect that cell. Similarly, as the frequency-specific parameter Qoffset_freq is increased, it becomes more difficult for a UE performing the method 160 to reselect a cell using that signal frequency. Both Qoffset_cell and Qoffset_freq are transmitted by an eNB of the current cell s to the UE in an SIB. The parameter Rs indicates a received power level of a signal from the current cell s, also as measured by the UE performing the method 160. More specifically, Rs is equal to Qmeas,s+Qhyst, where Qmeas,s is an RSRP of the current cell s as measured by the UE. Qhyst is a hysteresis value, and is transmitted by an eNB of the current cell s to the UE in an SIB). Choi further teaches In some scenarios and/or embodiments, a user device also receives one or more additional parameters based on an identification of the neighbor cell under consideration (e.g., a cell-specific power offset such as Qoffset_cell, discussed above) for use in the cell reselection process. A cell-specific offset is used, for example, to make it more or less difficult for a user device performing the method 300 to 
On the other hand, 	Huawei teaches: to ensure that the UE will reselect to another cell when CHIBA issue happens (objective 1), a cell may provide a Qoffset_temp parameter for each neighbor cell and for itself if needed. Once a UE camping on the cell has experienced RACH problem, the UE applies all Qoffsets_temp parameters simultaneously in cell reselection procedure. For example, in scenario2, cell 2 could configure Ooffset_temp1 for itself and Qoffset_temp2 for cell 3, so the UE in downlink-only coverage of cell 2 and cell 3 will reselect to cell 1 directly when detecting CHIBA issue in cell 2, etc., To ensure that the UE will not back to CHIBA cell for a while after reselection (objective 2) while still not applying parameters received iron) neighbor cells, a cell may configure the Qoffset_temp parameters which are applied when a UE camps this cell after having experienced RACH problems on a neighbor cell. For example, in scenario 2, cell 1 could configure Qoffset_temp1 for cell 2 and Qoffset_temp2 for cell 3, and then the UE camping in cell 1 will use Qoffset_temp1 for cell 2 and Qoffset_temp2 for cell 3 after the CHIBA issue has happened in celI2, etc. (see section 2.2 in pgs. 2-3). That is, The UE may apply temporary offsets, Qoffset_temp, to the Rs and Rn values recited in the claims in addition to any failure penalty values applied according to Yeo.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to use temporary offsets in the reselection process of Yeo in view of TANG, so as to ensure the mobile station/UE will not back to CHIBA cell for a while after reselection, and thereby prevent the UE from selecting weak 

Claim 6
Yeo in view of TANG appears to implicitly teach [T]he method of claim 5, wherein the cell ranking criterion for a neighboring cell (Rn) is defined by:
Rn= Qmeas,n – Qoffset + Qoffsetfailure- Qoffsettemp,
 where the Qmeas,n is RSRP measurement quantity for the neighboring cell, and the Qoffset is an offset value, and the Qoffsetfailure is an offset value applied to the neighboring cell when the initiated SI request procedure is failed, and the Qoffsettemp is a temporary offset value. (Yeo, par. 0062, Adding a temporary offset for that cell to make it more difficult to reselect to this cell; Yeo, par. 0090, using the defining a ranking quantity, e.g., having the greatest received signal code power (RSCP) for the best cell, as specified in "3rd Generation Partnership Project; Technical Specification Group GSM/EDGE Radio Access Network; Radio subsystem link control", 3GPP TS 45.008, section 6.6.5). That is, an offset value is added to the known standard cell selection criteria or equation to make it more difficult to reselect the cell.
 The feature is further obvious in view of the teachings of Choi and Huawei. In particular, Choi discloses similar cell reselection equations (see col.9, ln. 45 to col.10, ln.3, The parameter Rn indicates a received power level of a signal from the neighbor cell n, as measured by the UE performing the method 160. More specifically, Rn is equal to Qmeas,n-Qoffset, where Qmeas,n is an RSRP of the neighbor cell n as measured by the UE. Qoffset is equal to Qoffset_cell+Qoffset_freq, where Qoffset_ cell is an offset 
On the other hand, 	Huawei teaches: to ensure that the UE will reselect to another cell when CHIBA issue happens (objective 1), a cell may provide a Qoffset_temp parameter for each neighbor cell and for itself if needed. Once a UE camping on the cell has experienced RACH problem, the UE applies all Qoffsets_temp parameters simultaneously in cell reselection procedure. For example, in scenario2, cell 2 could configure Ooffset_temp1 for itself and Qoffset_temp2 for cell 3, so the UE in downlink-temporary offsets, Qoffset_temp, to the Rs and Rn values recited in the claims in addition to any failure penalty values applied according to Yeo.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to use temporary offsets in the reselection process of Yeo in view of TANG, so as to ensure the mobile station/UE will not back to CHIBA cell for a while after reselection, and thereby prevent the UE from selecting weak cell leading to frequent reselections that waste the UE and network resources, as suggested by Huawei above.

4.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo in view of TANG and further in view of SAMSUNG, ("On Demand SI: Further Details of MSG1 Approach", 3GPP TSG RAN WG2 Meeting #98, R2-1704049, May 2017), hereinafter (“Samsung”).	
Samsung is provided in the IDS filed 04/07/2020.


	Yeo in view of TANG does not expressly teach [T]he method of claim 1, wherein the failure offset is applied to the cell if the UE fails to request transmission of on-demand system information to the base station N times.
However, Samsung teaches techniques for on-demand SI (title), wherein Samsung specifically teaches after detecting that the SI request is not successfully transmitted, it is natural that UE retransmits the SI request (i.e. PRACH preamble retransmission). During PRACH preamble re-transmission indicating SI request, power is ramped up like any other PRACH preamble re-transmission (see pg.4, section 2.3).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to configure the mobile station/UE of Yeo in view of TANG to retransmits SI request (PRACH preamble retransmission) one or more times after unsuccessful SI request, as taught by Samsung, so as to meet the system design requirements, such as access/service delay, specially for time sensitive service requests, UE power consumption, network dedicated resources and associated traffic, etc.

Claim 11
	Yeo as modified further teaches [T]he method of claim 10, wherein the N is one or more. (Samsung, pg.4, section 2.3, after detecting that the SI request is not successfully transmitted, it is natural that UE retransmits the SI request (i.e. PRACH preamble retransmission). During PRACH preamble re-transmission indicating SI request, power is ramped up like any other PRACH preamble re-transmission).

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to applicant's disclosure: 
Zingler, et al. (US 2016/0088539 A1). See pars. 0051-0052, the penalty information is transmitted by at least the first base station entity to the user equipment, preferably on a broadcast channel, etc.; 0061-0081, apply a penalty to the ranking of the first radio cell, by an offset value to the failed selected cell (first radio cell) and to store this value for a configurable time period within the memory of the user equipment, etc.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MAGDI ELHAG/           Primary Examiner, Art Unit 2641